internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 03-plr-112316-98 date date legend company subsidiary date date date date state fye year shareholders plr-112316-98 plr-112316-98 dear this letter responds to a letter dated date written on behalf of company requesting relief under sec_1362 of the internal_revenue_code for an inadvertent termination of company's s_corporation status facts company represents the following facts company was incorporated on date under the laws of state company’s fiscal_year ends on fye company elected to be taxed as an s_corporation effective date on date company acquired more than percent of the outstanding_stock of subsidiary a c_corporation company and its shareholders were aware that sec_1361 of the internal_revenue_code had been amended by a of the small_business job protection act of p_l_104-188 to allow s_corporations to own percent or more of the stock of a c_corporation however neither company nor its shareholders were aware that the change in the law would not be effective for company until date it was not until company’s accountants began preparing company’s tax returns for year that company became aware that its subchapter_s_election had terminated on date company represents that the date acquisition was not part of a plan to terminate company’s s_corporation status and that the failure to qualify as an s_corporation was not motivated by tax_avoidance or retroactive tax planning company and its shareholders continued to file returns as if company’s subchapter_s_election were in effect furthermore beginning date company could own more than percent of the stock of subsidiary and still be considered an s_corporation plr-112316-98 company has requested relief under sec_1362 for the inadvertent termination of its s_corporation status company and shareholders have agreed to make any adjustments required by the commissioner consistent with the treatment of company as an s_corporation discussion under sec_1361 an s_corporation is a small_business_corporation for which an election under sec_1362 is in effect sec_1361 defines a small_business_corporation in part as a domestic_corporation that is not an ineligible_corporation for taxable years beginning before date sec_1361 defined the term ineligible_corporation to include any corporation which was a member_of_an_affiliated_group determined under sec_1504 without regard to the exceptions contained in subsection b thereof sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that any termination under sec_1362 shall be effective on and after the date of cessation under sec_1362 a corporation that has lost its s_corporation status under sec_1362 shall be treated as continuing to be an s_corporation during the period specified by the secretary if the secretary determines that the termination was inadvertent the corporation took steps to return to its status as a small_business_corporation within a reasonable_time after the termination and the corporation and all persons who were shareholders during the specified period agree to make adjustments consistent with the treatment of the corporation as an s_corporation the committee reports accompanying the subchapter_s_revision_act_of_1982 explain f as follows if the internal_revenue_service determines that a corporation's subchapter_s_election is inadvertently terminated the service can waive the effect of the terminating event for any period if the corporation timely corrects the event and if the corporation and the shareholders agree to be treated as if the election had been in effect for such period the committee intends that the internal_revenue_service be reasonable in granting waivers so that corporations whose subchapter_s eligibility requirements have been inadvertently violated do not suffer the tax consequences of a termination if no tax_avoidance would result from the continued subchapter_s treatment in granting a waiver it is hoped that plr-112316-98 taxpayers and the government will work out agreements that protect the revenue without undue_hardship to taxpayers i t is expected that the waiver may be made retroactive for all years or retroactive for the period in which the corporation again became eligible for subchapter_s treatment depending on the facts s rep no 97th cong 2d sess 1982_2_cb_718 h_r rep no 97th cong 2d sess 1982_2_cb_730 conclusion company’s status as an s_corporation terminated when company acquired more than percent of the stock of subsidiary on date company has shown that the termination was inadvertent pursuant to sec_1362 company will be treated as continuing to be an s_corporation from date to date and thereafter provided company’s s election is valid and is not otherwise terminated under sec_1362 accordingly in determining their federal tax_liability for the period from date to date and thereafter the shareholders must include their pro_rata share of the separately and nonseparately computed items of company under sec_1366 make adjustments to stock basis under sec_1367 and take into account any distributions made by company under sec_1368 if company or the shareholders fail to treat company as described above this ruling shall be null and void except as specifically ruled above we express no opinion concerning the federal tax consequences of the transaction described above under any other provision of the code specifically no opinion is expressed as to whether company is in fact an s_corporation for federal tax purposes this ruling is directed only to the taxpayer who requested it under sec_6110 it may not be used or cited as precedent plr-112316-98 pursuant to a power_of_attorney on file with this office a copy of this ruling is being sent to your authorized representative sincerely yours donna m young senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
